Citation Nr: 0105420	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, 
identified as diffuse bilateral infiltrative lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1991 to April 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to service connection for a lung disorder 
identified as diffuse bilateral infiltrative lung disease.  
The veteran subsequently perfected an appeal of this 
decision.  The Board notes that the RO characterized the 
veteran's claim as a petition to reopen.  However, the Board 
finds that the veteran filed a timely notice of disagreement 
as to the RO's August 1999 rating decision, and has therefore 
perfected an appeal as to the August 1999 rating decision, 
which originally denied his claim for service connection.  
Accordingly, the issue before the Board is properly 
characterized in the first page of this decision.

Additionally, the veteran submitted evidence directly to the 
Board which has not been reviewed by the RO without a written 
waiver of his right to have the RO conduct the initial review 
of the evidence.  38 C.F.R. § 20.1304 (2000).  This evidence 
consists of VA medical reports regarding the veteran's lungs 
from March 2000 to May 2000.  Nonetheless, the Board's 
decision not to remand this claim to the RO for initial 
review of this evidence is not prejudicial to the veteran as 
his claim has been granted on appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of service connection for a lung disorder 
has been developed.

2.  There is competent evidence of record that the veteran's 
lung disorder is related to his active service.

CONCLUSION OF LAW

A lung disorder identified as diffuse bilateral infiltrative 
lung disease was incurred during active service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Accordingly, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).   In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran himself.  Additionally, he has been provided with 
recent VA medical examinations addressing his lung disorder.  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary, and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the veteran's claim of entitlement 
to service connection for a lung disorder identified as 
diffuse bilateral infiltrative lung disease, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

A review of the veteran's service medical records indicates 
no complaint or treatment for any type of lung problem or 
disorder during the veteran's period of active service.  The 
veteran's separation examination shows normal lungs and 
chest.  The veteran asserts that he never complained of lung 
problems or went to the hospital during his active duty 
service because he believed he was out of shape due to 
cigarette smoking, and not as the result of any illness that 
he might have.  He asserts that he experienced cold sweats, 
shortness of breath, and other symptoms while in service 
which he thought were the results of his smoking.  He claims 
that his condition became worse after his separation from 
service, as he experienced night sweats, chills, coughing, 
and other symptoms after returning from overseas service.  He 
asserts that this illness has changed his lifestyle, causing 
him to run out of breath while doing anything active.   He 
also asserts his belief that his illness began during his 
period of active service.

Evidence before the Board indicates that the veteran had lung 
surgery in April 1999, two years following his separation 
from active duty.  At this time, the veteran was diagnosed 
with diffuse bilateral infiltrative lung disease.  He was 
found to have progressive pulmonary dysfunction, hypoxemia, 
and clubbing with bilateral lung infiltrates.  Treatment 
notes at this time also indicate that the veteran had 
elevated LV pressures, evidence of exudate on the external 
aspect, and a large right pleural effusion.  

Also of record before the Board is a letter written by Dr. 
Scott L. Mighell in August 1999.    Dr. Mighell states that 
he first saw the veteran in February 1999, and at that time 
the veteran complained of shortness of breath following 
physical activity.  Dr. Mighell gave the veteran a chest x-
ray at that time, which revealed extensive damage to the 
lungs.  Dr. Mighell found the veteran to have fibrosis with a 
large bullae formation throughout the lung fields.  Pulmonary 
function tests at that time showed that the veteran had a 
forced air capacity of 43% with an FEV1 of 38% and a FEV1 to 
FEVC percentage of 70%.  Dr. Mighell stated that the veteran 
has had a computed tomography (CT) of his lungs which also 
showed fibrosis and bullae formation.  Dr. Mighell also 
stated that the veteran had seen a pulmonologist and had 
biopsies performed, but his actual diagnosis remained 
unknown.  Dr. Mighell's opinion was that when he first saw 
the veteran in February 1999, the veteran had already had 
this disease for a minimum of two years, and due to the 
extensive nature of the disease had undoubtedly had it for 
several years prior to that.  He also stated his belief that 
the veteran's disease probably first developed while the 
veteran was in the military.

Also of record are VA medical reports from March, April, and 
May 2000, which describe the condition of the veteran's lungs 
and find the existence of severe fibrosis of both lungs with 
marked pleural thickening at the level of the aortic arch.

Considering the evidence of record, the Board notes that 
while the veteran did not complain of, or seek treatment for, 
any lung disorder while he was in service, and his separation 
examination indicates that his lungs and chest were normal, 
the veteran underwent surgery and was diagnosed with diffuse 
bilateral infiltrative lung disease two years following his 
separation from active duty service.  Additionally, there is 
medical evidence of record, in the form of Dr. Mighell's 
letter of August 1999, linking the veteran's lung disorder to 
his period of active service, as Dr. Mighell indicated his 
belief that the veteran's disease had been in existence for 
at least two years prior to his first meeting with the 
veteran in February 1999, and likely had existed for much 
longer than that.  This statement clearly ties the veteran's 
current condition with his period of active service which had 
ended less than two years prior to this time, and provides 
the nexus between the veteran's current condition and his 
period of active service which is necessary to establish 
entitlement to service connection.  Indeed, Dr. Mighell went 
on to state his belief that the veteran's lung disease 
probably first developed while he was in the military. 
Moreover, there is no negative evidence of record to balance 
against the evidence asserting a link between the veteran's 
service and his current lung disorder.  In the absence of 
specifically contradictory evidence, the Board must accept 
this assessment.  See Powell v. West, 13 Vet.App. 31 (1999).  
Accordingly, given the veteran's diagnosis of a lung disorder 
identified as diffuse bilateral infiltrative lung disease two 
years following his separation from service, and the medical 
evidence of record linking this disease to the veteran's 
period of service, the Board finds that service connection 
for a lung disorder identified as diffuse bilateral 
infiltrative lung disease is warranted. 


ORDER

Service connection for a lung disorder identified as diffuse 
bilateral infiltrative lung disease is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

